Memorandum: Because defendant did not object to the prosecutor’s summation, her argument that the prosecutor’s characterization of the witnesses was improper is not preserved for our review (see, CPL 470.05 [2]; People v Pierce, 219 AD2d 856). In any event, the prosecutor’s isolated comment did not deprive defendant of a fair trial (see, People v Dunbar, 213 AD2d 1000, lv denied 85 NY2d 972).
Under the circumstances of this case, the sentence is neither unduly harsh nor severe. We have reviewed the contention raised in defendant’s pro se supplemental brief and conclude that it is without merit. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Manslaughter, 1st Degree.) Present — Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.